 



EXHIBIT 10.24
2007 Base Salaries and Fiscal Year 2006 Bonuses for Named Executive Officers

                  Name and Title   Salary     Bonus  
Hollings C. Renton
Chairman of the Board, President and Chief Executive Officer
  $ 565,000     $ 205,000  
 
               
Henry J. Fuchs, M.D.
Executive Vice President and Chief Medical Officer
  $ 405,000     $ 125,000  
 
               
Laura A. Brege (1)
Executive Vice President and Chief Business Officer
  $ 390,000     $ 125,000  
 
               
Edward F. Kenney
Executive Vice President and Chief Commercial Officer
  $ 370,000     $ 110,000  
 
               
Gregory W. Schafer (2)
Vice President and Chief Financial Officer
  $ 285,000     $ 72,540  

(1)   Ms. Brege’s 2006 bonus includes a $50,000 sign-on bonus given in
connection with her offer letter, dated May 19, 2006.   (2)   Mr. Schafer’s 2006
bonus includes a $35,000 sign-on bonus given in connection with his offer
letter, dated July 7, 2006.

 